United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3793
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Francisco Sanchez

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                             Submitted: June 5, 2017
                            Filed: September 12, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

       An undercover officer purchased 27 grams of methamphetamine from
Francisco Sanchez in November 2014. When Sanchez and a co-conspirator were
arrested in Rogers, Arkansas in October 2015, officers seized 333 grams of
prepackaged methamphetamine, a loaded .45 caliber handgun, and five cell phones
from his car. A five-count indictment charged Sanchez with possession of
methamphetamine with intent to distribute, distribution and conspiracy to distribute,
being a felon in possession of a firearm, and possession of a firearm in furtherance
of a drug trafficking crime. Sanchez pleaded guilty to conspiring to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.

       At sentencing, adopting Presentence Investigation Report recommendations
without objection, the district court1 determined that Sanchez’s advisory guidelines
sentencing range as a career offender was 188 to 235 months imprisonment. The
government argued this was the rare case warranting an upward variance to the
statutory maximum sentence of 240 months. Sanchez requested a sentence at the low
end of the guidelines range. The district court varied upward and imposed a 240-
month sentence. Explaining the need to impose “a sufficient sentence but one that
is not greater than necessary” to effectuate the 18 U.S.C. § 3553(a) factors, the court
articulated many reasons for the modest 5-month upward variance -- the “very
serious” offense of dealing large methamphetamine quantities while possessing a
loaded handgun as a convicted felon; the “sheer volume” of Sanchez’s prior
convictions, which makes him a career offender and “demonstrates just a complete
and utter lack of respect for the law”; the fact that prior sentences have not deterred
Sanchez from an “unabashed, repeated pattern” of drug and firearm offenses; and
Sanchez assaulting two other inmates while awaiting trial, including one incident
where jail staff needed to drive stun him twice to end the assault.

      On appeal, Sanchez argues his sentence is substantively unreasonable, an issue
we review under a “highly deferential abuse-of-discretion standard.” United States
v. Abrica-Sanchez, 808 F.3d 330, 334 (8th Cir. 2015). Sanchez contends the sentence
is unreasonable because the court in varying upward under 18 U.S.C. § 3553(a)
considered sentencing factors already accounted for by his advisory guidelines range,


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-
including criminal history, offense characteristics, and risk of recidivism. This
argument is without merit. “[A] court may vary upward based on criminal history
even though that history has already been accounted for in the guidelines.” United
States v. Barrett, 552 F.3d 724, 727 (8th Cir. 2009) (citation omitted); see United
States v. Cook, 698 F.3d 667, 671 (8th Cir. 2012). The statute requires a district
court to consider the nature of the offense; the history and characteristics of the
defendant; the need to promote respect for the law, afford adequate deterrence, and
protect the public from further crimes; and the applicable advisory guidelines range.
See 18 U.S.C. § 3553(a)(1), (2), and (4).

        The district court carefully explained why it concluded that a 5-month upward
variance to the statutory maximum sentence was warranted, summarizing in its
Statement of Reasons, “this defendant’s criminal history, regardless of criminal
history scoring, is consistent with those individuals determined to be the worst
criminal offenders.” After careful review of the sentencing record, we conclude this
is not the “unusual case when we reverse a district court sentence -- whether within,
above, or below the applicable Guidelines range -- as substantively unreasonable.”
United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (quotation
omitted). There was no abuse of the court’s “substantial sentencing discretion.”
Abrica-Sanchez, 808 F.3d at 335.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-